Citation Nr: 1031135	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-17 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for 
residuals of a neck injury.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1972 to May 1976.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which continued a 20 percent disability evaluation 
for residuals of a neck injury.  During the current appeal, and 
specifically by a June 2007 rating decision, the RO increased the 
disability evaluation for the service-connected residuals of a 
neck injury to 30 percent disabling, effective October 20, 2004, 
the date of the Veteran's claim.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (holding that a "decision awarding a higher 
rating, but less than the maximum available benefit . . . does 
not . . . abrogate the pending appeal").  Thus, the Veteran's 
increased rating claim remains on appeal.  

In May 2008, the Veteran testified at a hearing held before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims folder.  

In August 2008 and May 2009, the Board remanded the Veteran's 
increased rating claim for further development.  

In June 2010, the VA received VA treatment records dated in 
December 1996 as well as a memorandum concerning a claim for VA 
compensation benefits, pursuant to 38 C.F.R. § 1151, for a left 
hand disability incurred following surgical treatment in December 
1996.  Further review of the claims folder indicates that, in an 
unappealed March 2006 rating action, the RO denied this issue.  
The issue of whether new and material evidence has been received 
sufficient to reopen a previously denied claim for VA 
compensation benefits, pursuant to 38 C.F.R. § 1151, for a left 
hand disability incurred following surgery in December 1996 is, 
thus, referred to the agency of original jurisdiction (AOJ) for 
appropriate action.  

Unfortunately, for the reasons set forth below, the Veteran's 
current appeal-to include his increased rating claim as well as 
the issue of entitlement to TDIU-is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


REMAND

In May 2009, the Board remanded the Veteran's increased rating 
claim for further evidentiary development.  In particular, the 
Board explained that VA medical records obtained pursuant to the 
initial remand in August 2008 reflected that the Veteran had 
neurological pathology of his upper extremities, including 
bilateral median neuropathy at the carpal tunnel as well as 
likely diffuse peripheral neuropathy of both upper extremities.  
Thus, the Board instructed the AOJ to schedule the Veteran for a 
VA examination to determine the etiology of this neurological 
pathology-including whether any such problems were associated 
with his service-connected cervical spine disorder.  

Pursuant to the Board's request, the Veteran was accorded a VA 
neurological examination in August 2009.  Electromyograph testing 
(EMG) completed at that time showed mild right median neuropathy 
of the wrist as well as bilateral ulnar neuropathy of the elbows.  
An EMG completed in 2008 had shown bilateral median neuropathy at 
the Veteran's wrist.  No medical opinion regarding the etiology 
of this pathology was provided.  

Accordingly, in March 2010, the Veteran's claims folder was 
referred to a VA physician for a medical opinion.  Upon review of 
the Veteran's file, the doctor opined that the Veteran's carpal 
tunnel syndrome is not the result, or manifestation, of his 
cervical spine disability.  

Significantly, however, despite acknowledging the finding of 
bilateral ulnar neuropathy at the Veteran's elbows in the August 
2009 EMG, the March 2010 VA physician did not express an opinion 
regarding the etiology of this pathology.  Unfortunately, 
therefore, another remand of the Veteran's appeal is necessary.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, on 
remand, the Veteran should be accorded a pertinent VA examination 
to determine the etiology of his bilateral ulnar neuropathy at 
his elbows.  

Moreover, the Board acknowledges that a December 2004 VA 
examination report reflects that the Veteran had not worked since 
June 2004.  At the time of that prior evaluation, the Veteran had 
reported that he used to work as a mover, but was not able to do 
the job because of the neck pain.  He also stated that he was 
unable to drive a trailer because he could not move his neck.  

Also, in June 2004, R.K., M.D., a VA physician, noted that the 
Veteran had been totally disabled from his usual self-employed 
job since July 2004.  Dr. R.K. strongly recommended disability as 
the Veteran could not do heavy work due to the constant pain in 
his neck, back and shoulders.  

At a December 2006 VA examination, the Veteran reported that he 
could no longer work as a mover (his profession) due to his neck 
disability.  He also stated that he had a letter in which his 
family physician opined that he (the Veteran) could not go back 
to work due to his neck disorder.  

The August 2009 VA examiner noted that the Veteran was currently 
not working, and had last worked in a job moving furniture a year 
ago.  The Veteran reported that he had quit that job because of 
extreme pain in his neck, shoulders and arms.  

This evidentiary posture suggests that the Veteran may be 
unemployable as a result of his service-connected disability.  
Therefore, the issue of entitlement to a total disability rating 
for compensation based on individual unemployability (TDIU) has 
been raised by the record.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).  Such issue has not been adjudicated 
by the RO, nor developed for appellate consideration at this 
time.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
claim for TDIU is part of an increased rating issue when such 
claim is raised by the record.  Rice, 22 Vet. App. at 455.  
Further evidentiary development of this claim is necessary prior 
to a final adjudication of this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran an appropriate VCAA 
notice as to the issue of entitlement to 
TDIU.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
extent of the service-connected residuals of 
a neck injury.  The claims folder must be 
provided to, and reviewed by, the examiner in 
conjunction with the evaluation.  All 
necessary tests and studies should be 
conducted.  

All pertinent orthopedic and neurological 
pathology associated with this 
service-connected disability should be 
annotated in the claims folder.  In 
particular, the examiner should discuss the 
presence or absence of unfavorable ankylosis 
of the entire cervical spine and unfavorable 
ankylosis of the entire spine.  

With regard to any neurological 
symptomatology associated with the 
service-connected cervical spine disorder 
found to be present on examination, the 
examiner should express an opinion as to 
whether it is at least as likely as not that 
any such neuorological pathology (other than 
carpal tunnel syndrome) is the result of, or 
caused by, the service-connected residuals of 
a neck injury.  The Board is particularly 
interested in the etiology of any bilateral 
ulnar neuropathy at the Veteran's elbows 
found on current examination.  

In addition, the VA examiner should express 
an opinion as to the impact of the 
service-connected residuals of a neck injury 
on the Veteran's ability to obtain and 
maintain substantially gainful employment.  

Complete rationale should be provided for all 
opinions.  

3.  Adjudicate the increased rating and TDIU 
issues on appeal.  If the decision remains 
adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  


______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

